Citation Nr: 0524360	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  99-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel







INTRODUCTION

The veteran served on active duty from April 1998 to August 
1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a statement received in January 2005, the veteran raised 
the issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), depression, and a back 
disability, and claims for a total disability rating based on 
individual unemployability (TDIU) and for nonservice-
connected pension.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran does not have current residual disability 
from a left leg injury.


CONCLUSION OF LAW

The veteran does not have residuals of a left leg injury that 
were incurred in or aggravated during his period of active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
January 2003 and March 2004 that told him what was necessary 
to substantiate the claim.  In addition, by virtue of the 
rating decisions on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claim 
seeking entitlement to service connection for residuals of a 
left leg injury was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's March 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available evidence 
by way of the March 2004 letter.  He was asked to provide any 
evidence or information that he may have pertaining to his 
appeal.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of an April 2005 SSOC.

The Board acknowledges that the notice letters were sent to 
the veteran after the RO's March 1999 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, 
and provided the veteran with several VA examinations.  The 
veteran has not indicated that there is additional evidence 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show that he suffered a 
stress fracture of the left tibia while in service.  The 
service medical records do not suggest that there were any 
long-term residuals of this fracture.  

The veteran underwent a VA examination in September 1998, 
just a month after his discharge from service.  The veteran 
complained of pain in his legs and feet, especially after 
extended use.  He stated that his legs began to hurt while in 
service and that he was placed on a physical profile for his 
stress fracture in the left tibia.  On examination the 
veteran's posture and gait were normal.  Examination of the 
left leg showed no swelling, no bony abnormalities, no tissue 
changes, no stasis changes, no erythema, and no areas of 
point tenderness.  The ankles had no swelling, no effusion 
and no heat. There was a full range of motion of the legs and 
ankles.  X-rays of the left ankle, left tibia and fibula were 
normal.  There was no indication of any disability of the 
left leg other than the veteran's complaints of pain.

Private medical records show that the veteran has complained 
of leg pain but that there has been no diagnosis.  The 
veteran has been examined for a low back disability that has 
been suggested as the source of the veteran's leg pain.  As 
noted above, this issue is referred to the RO for 
adjudication.  The private medical records do contain a 
report of X-rays of the left leg in March 1999 that were 
normal, and a total body bone scan in March 1999 that was 
also normal.  None of the treatment notes suggest a specific 
disability of the left leg other than the veteran's 
complaints of pain.

The veteran underwent a second VA examination 2004 in 
December 2004.  The veteran reported his history of injury in 
service and complained of pain in his leg.  The veteran 
reported his pain is made worse when running, or climbing, or  
standing for long periods of time.  The veteran reported he 
does not engage in sports because of his leg pain.  On 
examination  there was no evidence of heat in the left leg, 
no erythema, and no swelling or atrophy.  The examiner found 
no tightness in the posterior leg musculature.  The veteran 
was slightly tender subjectively to palpation along the 
anterior and medial tibial surface.  There were no areas of 
point tenderness. The veteran's gait was normal.  There was 
no leg length discrepancy and the calf circumference was 
symmetrical. The examiner reviewed the service medical 
records and noted the veteran's history of a stress fracture 
of the left tibia.  He stated that there is no current 
clinical evidence of this fracture.


Based on the above, the Board finds that entitlement to 
service connection for residuals of a left leg injury should 
be denied because the medical evidence establishes that the 
veteran does not currently suffer from any residual 
disability due to a left leg injury.  The veteran does have 
complaints of pain in his leg, but the etiology of this pain 
is undetermined.  In any event pain alone is not a disability 
for VA purposes.  Sanchez-Benitez v. West, 13 Vet.App. 282 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted).  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board finds the VA examinations from September 1998 and 
December 2004 to be persuasive.  The Board notes that there 
is no medical evidence that the veteran suffers from 
residuals of a left leg injury.  The VA examiners both 
concluded that there was no objective evidence of a 
disability of the left leg.  VA and private X-rays were both 
negative and there is no evidence of a disability.  Since 
there is insufficient current medical evidence of residuals 
of a left leg injury service connection for this condition is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  The Board acknowledges that the 
veteran believes he may have a current disability, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for residuals of 
a left leg injury. 


ORDER

Entitlement to service connection for residuals of a left leg 
injury is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


